                                                                                                 Case 2:16-cv-01239-RFB-DJA Document 73 Filed 09/09/20 Page 1 of 3


                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 Email: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             3   Email: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             4   Nevada Bar No. 9578
                                                                                                 Email: karen@kgelegal.com
                                                                                             5   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             6   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             7   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             8
                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                                                                  DISTRICT OF NEVADA
                                                                                            10
                                                                                                 THE BANK OF NEW YORK MELLON FKA                Case No. 2:16-cv-01239-RFB-DJA
                                                                                            11   THE BANK OF NEW YORK, AS TRUSTEE
                                                                                                 FOR THE CERTIFICATEHOLDERS OF                  JOINT STATUS REPORT AND
                                                                                            12   THE CWALT, INC., ALTERNATIVE LOAN              STIPULATION TO CONTINUE STAY
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 TRUST 2007-HY7C MORTGAGE PASS-
KIM GILBERT EBRON




                                                                                            13   THROUGH CERTIFICATES SERIES 2007-              (SECOND REQUEST)
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 HY7C,
                                                                                            14
                                                                                                                 Plaintiff,
                                                                                            15   vs.
                                                                                            16   MESA HOMEOWNERS ASSOCIATION;
                                                                                                 SFR INVESTMENTS POOL 1, LLC;
                                                                                            17   NEVADA ASSOCIATION SERVICES, INC.;
                                                                                                 ALESSI & KOENIG, LLC,
                                                                                            18
                                                                                                                  Defendants.
                                                                                            19   ______________________________________
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                            20
                                                                                                 Nevada limited liability company,
                                                                                            21
                                                                                                                  Counter-/Cross- Claimant,
                                                                                            22
                                                                                                 vs.
                                                                                            23
                                                                                                 THE BANK OF NEW YORK MELLON FKA
                                                                                            24   THE BANK OF NEW YORK, AS TRUSTEE
                                                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                                                            25   THE CWALT, INC., ALTERNATIVE LOAN
                                                                                                 TRUST 2007-HY7C MORTGAGE PASS-
                                                                                            26   THROUGH CERTIFICATES SERIES 2007-
                                                                                                 HY7C; CHARLES A. MANN, an individual,
                                                                                            27

                                                                                            28                    Counter-/Cross- Defendants.

                                                                                                                                              -1-
                                                                                                 Case 2:16-cv-01239-RFB-DJA Document 73 Filed 09/09/20 Page 2 of 3


                                                                                                             JOINT STATUS REPORT AND STIPULATION TO CONTINUE STAY
                                                                                             1
                                                                                                        Attorneys for The Bank of New York Mellon FKA The Bank of New York, as Trustee for
                                                                                             2
                                                                                                 the Certificateholders of the CWALT, Inc., Alternative Loan Trust 2007-HY7C Mortgage Pass-
                                                                                             3
                                                                                                 Through Certificates Series 2007- HY7C (“BNYM”), SFR Investments Pool 1, LLC (SFR) and
                                                                                             4
                                                                                                 Mesa Homeowners Association (“HOA”), by and through their counsel of record, stipulate and
                                                                                             5
                                                                                                 agree to continue the stay of proceedings for an additional 90 days. In support of this stipulation,
                                                                                             6
                                                                                                 the parties represent as follows:
                                                                                             7
                                                                                                        1.      On June 8, 2020, the parties filed a stipulation and order to vacate the dispositive
                                                                                             8
                                                                                                 motion deadline and continue the already existing stay of litigation for 90 days.
                                                                                             9
                                                                                                        2.      As part of the stipulation, the parties indicated BNYM and SFR had reached a
                                                                                            10
                                                                                                 settlement in principle, which had been executed, but required additional time for SFR to perform
                                                                                            11
                                                                                                 a condition precedent to the settlement.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                        3.       The property in this case is part of a more global settlement between BNYM and
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 SFR, involving a significant number of cases. Due to the COVID-19 pandemic, the parties to the
                                                                                            14
                                                                                                 settlement have agreed to extend the time for performance.
                                                                                            15
                                                                                                        4.      The parties therefore agree to continue the stay of proceedings for 90 days. This
                                                                                            16
                                                                                                 will afford BNYM and SFR additional time to finalize the settlement without incurring extra
                                                                                            17
                                                                                                 expenses or burdening the court. Additionally, this will allow time for settlement discussion to
                                                                                            18
                                                                                                 continue between BNYM and the HOA. The parties are aware of the extended time resolving this
                                                                                            19
                                                                                                 matter has taken and appreciate the court's patience.
                                                                                            20
                                                                                                        5.      The parties agree any party may move to lift the stay during the 90 days this matter
                                                                                            21
                                                                                                 is stayed pursuant to this stipulation. The parties further reserve the right to stipulate to lift the
                                                                                            22
                                                                                                 stay during the 90 days the matter is stayed pursuant to this stipulation.
                                                                                            23

                                                                                            24

                                                                                            25
                                                                                                 …
                                                                                            26
                                                                                                 …
                                                                                            27
                                                                                                 …
                                                                                            28

                                                                                                                                                 -2-
                                                                                                 Case 2:16-cv-01239-RFB-DJA Document 73 Filed 09/09/20 Page 3 of 3



                                                                                             1          6.      This is the parties' second request for a stipulation to continue the stay of

                                                                                             2   proceedings and is not intended to cause any delay or prejudice to any party.

                                                                                             3          DATED this 8th day of September, 2020.

                                                                                             4     KIM GILBERT EBRON                               AKERMAN LLP
                                                                                             5
                                                                                                   /s/Diana S. Ebron                               /s/ Holly E. Walker
                                                                                             6     DIANA S. EBRON, ESQ.                            HOLLY E. WALKER, ESQ.
                                                                                                   Nevada Bar No. 10580                            Nevada Bar No. 14295
                                                                                             7     JACQUELINE A. GILBERT, ESQ.                     1635 Village Center Circle, Suite 200
                                                                                                   Nevada Bar No. 10593                            Las Vegas, NV 89134
                                                                                             8     7625 Dean Martin Drive, Suite 110               Attorneys for The Bank of New York Mellon
                                                                                                   Las Vegas, NV 89139                             FKA The Bank of New York, as Trustee for the
                                                                                             9     Attorneys for SFR Investments Pool 1, LLC       Certificateholders of the CWALT, Inc.,
                                                                                                                                                   Alternative Loan Trust 2007-HY7C Mortgage
                                                                                            10                                                     Pass-Through Certificates Series 2007- HY7C.

                                                                                            11     LEACH KERN GRUCHOW
                                                                                                   ANDERSON SONG
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13     /s/ J. Tyler King
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                   SEAN L. ANDERSON, ESQ.
                                                                                            14     Nevada Bar No. 7259
                                                                                                   J. TYLER KING, ESQ.
                                                                                            15     Nevada Bar No. 14895
                                                                                                   2525 Box Canyon Drive
                                                                                            16     Las Vegas, NV 89128
                                                                                            17     Attorneys for Mesa Homeowners Association
                                                                                                                                             ORDER
                                                                                            18
                                                                                                        Based on the foregoing stipulation, IT IS HEREBY ORDERED that the litigation stay is
                                                                                            19
                                                                                                 continued for an additional 90 days. The parties are to file a status report within 90 days of the
                                                                                            20
                                                                                                 issuance of this order.
                                                                                            21
                                                                                                                   8th day of September, 2020.
                                                                                                        DATED this ___
                                                                                            22                                                   ________________________________
                                                                                            23                                                   RICHARD F. BOULWARE, II
                                                                                                                                                  UNITED STATES
                                                                                                                                                 UNITED  STATESDISTRICT JUDGE
                                                                                                                                                                 DISTRICT  JUDGE
                                                                                            24
                                                                                                                                                 DATED this
                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                -3-
